Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 14 April 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




My dear Daughter
Quincy April 14th 1815


I address you, altho I know not where to find you, which is, and has been a source of much anxiety to me, four months have elapsed since the signature of the Treaty of Peace; when mr Adams wrote from Ghent, that in ten day’s, he should go to Paris, and from thence, send on to St petersburgh, to request you to join him there, and if he should, (as was expected,) be sent to England, that your Sons might be Sent to join their parents there. Altho Since the 27th of december, no letter has reached us from him. We have in compliance with his request, prepared the Children to meet you.
I need not Say, how painfull there seperation from me will be. Age, infirmities, and many recent afflictions, which I have met, in the Death of many near and dear Friends, and relatives, have broken me down, and give me little reason, to boast myself of tomorrow, as I know not, what a day may bring forth, So that when they go from me it is with the painfull Idea; that I shall see their faces no more, may we all finally meet in a better world.
The Sudden death, of my dear and only Sister the last week; has opened every wound affresh, and caused my tears to flow anew—George and Susan, are now gone to Atkinson, to pay the last tribute of Respect, to her remains.
She went to Bed on Saturday night well except a Slight Soar throat, which she complaind of, having read two sermons in the evening’s about 12 oclock she awoke, complaind that She was chill’d and oppresst upon her lungs. Mr Peabody rose, call’d up a Maid Servant. Abbe also got up, sent for the doctor, Who soon came, but found the spirit had taken Wing, Without the knowledge or least suspicion of her attendents.
So tranquil was her exit; so few her sufferings, a translation from this earthly abode, to the mansions of glorified Spirits, her whole Life was one continued Series of usefull Services. and her circle was rendered extensive by the many youths, of both Sexes, committed to her care, She always considerd her charge, to extend beyond, food, and raiment, to their minds, to their manners, and to their Morals. Many, very Many Youths, have cause to embalm her memory in their hearts, and to hold her in gratefull remembrance. To her Family—I cannot estimate her loss. her Husbands Heart Safely trusted in her, for she had done him good, all the days of her Life. she was his pride, his glory, and his crown.
To me, She was most dear, and now I am left alone; the Sole Surviving branch from the parent Stock.
I had flatterd myself, with the hope that my Son, with his Family, are convened together in his Native Country, would have once more blessed my Eyes. I now despair of it, and the only consolation remaining to me, for his continuence abroad, is his having changed climates, and comeing so much nearer to me, that I may hear frequently from him, and from you, who I hope will feel yourself invigorated by the Air of your Native soil. and meeting with your sons, So long absent from you, in a period of their Lives, When they have almost grown out of your knowledge—George’s growth has been so rapid, that it has given him a Rusticity; which he feels—he Scarcly knows what to do with himself. but his mind is a Casket, which contains jewels, that only want culling, refineing, and burnishing, in his Fathers Crucible to render them bright—John is quick at comprehension, ardent ardent in pursuit: may be drawn to what you please, but liable to be cast away, without watchfull attention. I trust they have not imbibed any bad habits—
I have not been profuse with their cloathing, Broadcloth has been so very high in price, up to 15 dollars pr yd, that I have had only one suit a peice for them, tho the peace reduced the price to 9 or 10 dollars pr yd, it is still out of reason. they have ordinary cloth for their Sea trip. I had them made a day new shirts, flannels & draws &c every thing which I conceived would be wanting, untill they Should reach you, and mr Perkins has promised to supply any wants they may have, untill they can meet their Father.
Mr Everett the Brother of Alexander is a passenger with them, and a mr Ticknor, a Young Gentleman held in high estimation by our literary Gentleman—
I have Sent to your Friends at Washington, and they have forwarded Letters for you, which I commit to the care of the Children. I did not know when mr Boyd went, or I Should not have omitted So good an opportunity of writing.
Louisa & Susan desire to be affectionatly remembered to you, write to me my dear Daughter, and tell me all your adventures. I long to hear of your safe arrival with that of our dear Charles, either in Paris or England—which would cheer the Heart of your / affectionate and afflicted / Mother



Abigail Adams.




